                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                             CASE NO. 7:20-CV-00037-M



 ROBERT DOUB BURNETTE,                          )
                                 Plaintiff,     )
                                                )
 V.                                             )                     ORDER
                                                )
 BAYVIEW LOAN SERVICING, LLC,                   )
                      Defendant.                )


       This matter is before the court on pro se Plaintiffs Objections to the Memorandum &

Recommendation (hereinafter "Objections") [DE-9] and Motion to Seal [DE-8]. In his Objections,

Plaintiff "request[s] more time to try to establish the diversity of the company." DE-8 at 3. The

court will construe this as a motion for extension of time to cure deficiencies in the complaint-

namely lack of demonstrable subject-matter jurisdiction as outlined in the Memorandum &

Recommendation issued by Judge Swank [DE-7]- and hereby GRANTS that motion for good

cause shown. Plaintiff will have up to and including November 25, 2020, to investigate the

citizenship of the members of Defendant Bayview Loan Services, LLC and refile his complaint to

establish this court' s subject-matter jurisdiction. The matter will then be recommitted to Judge

Swank for a renewed recommendation. See 28 U.S .C. § 636(b)(l) ("The judge may also receive

further evidence or recommit the matter to the magistrate judge with instructions.").

       Plaintiff filed certain documents without the necessary redaction pursuant to Federal Rule

of Civil Procedure 5.2(a) and those documents were provisionally sealed by the Clerk of Court

[DE-5]. Plaintiff has since taken corrective measures and refiled the documents with the necessary




           Case 7:20-cv-00037-M Document 11 Filed 10/26/20 Page 1 of 2
redactions [DE-8-1] and filed a motion [DE-8] to seal the records at DE-5 which is hereby

GRANTED.

      SO ORDERED this the C ~ay of October, 2020.



                                                    ::2kf      [ /vl-rc-wr
                                                    RICHARD E. MYERS II
                                                                           I
                                                     U.S. DISTRICT COURT JUDGE




          Case 7:20-cv-00037-M Document 11 Filed 10/26/20 Page 2 of 2
